United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-158
Issued: May 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2012 appellant filed a timely appeal of the September 18, 2012 decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained carpal tunnel syndrome causally related to the
accepted factors of her federal employment.
FACTUAL HISTORY
On May 21, 2012 appellant, then a retired 68-year-old clerk, filed an occupational disease
claim alleging carpal tunnel syndrome as a result of her federal duties.

1

5 U.S.C. § 8101 et seq.

In support of her claim, appellant submitted results of a nerve conduction study
performed on April 27, 2007 at Midtown Physicians. The study was interpreted by an unknown
individual as being consistent with a moderate right median neuropathy at the wrist. It was
recommended that a treating physician review the computer-generated analysis. Appellant also
submitted an attending physician’s report form dated September 9, 2008 which indicated that
appellant had carpal tunnel syndrome in both her hands. The physician checked a box indicating
that he believed that this condition was related to appellant’s employment, but he did not explain
his answer. The form was not signed by a physician.
In notes dated May 17, 2011, Dr. Michael Bednar, a Board-certified orthopedic surgeon
and hand specialist, stated that appellant had carpal tunnel syndrome and a right distal motor
latency of 4.7 milliseconds. He opined that appellant had right carpal tunnel syndrome and
would need a right carpal tunnel release. In an attending physician’s report dated September 16,
2011, Dr. Bednar again stated that appellant had bilateral carpal tunnel syndrome and
recommended a right carpal tunnel release. He did not check the box with regard to whether he
believed that this condition was caused by an employment activity.
By letter dated July 19, 2012, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. It requested that she submit additional factual and medical
evidence.
Appellant submitted an April 26, 2011 report from Dr. Bednar, who stated that she was
post first compartment release and had good relief from her symptoms. Dr. Bednar listed that
appellant’s main complaint was carpal tunnel syndrome. He noted numbness and tingling in
both hands. Dr. Bednar advised that appellant had a positive Tinel’s sign but a negative Phalen’s
maneuver. He noted that two-point discrimination was difficult to determine in the median nerve
distribution but appeared to be about 10 to 15 millimeters.
By decision dated September 18, 2012, OWCP denied appellant’s claim for
compensation finding that the medical evidence was not sufficient to establish that her medical
condition was causally related to work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
2

5 U.S.C. §§ 8101-8193.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodham, 41 ECAB 345 (1989).

2

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,7 must be one of reasonable medical certainty8
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.9
ANALYSIS
OWCP accepted that appellant performed work as a clerk and that a medical condition
had been diagnosed. It denied her claim finding that she failed to establish a causal relationship
between the accepted employment factors and her bilateral wrist condition.
The Board finds that there is no rationalized medical evidence addressing how appellant’s
carpal tunnel syndrome was causally related to her federal employment. Dr. Bednar submitted
several brief notes stating a diagnosis of carpal tunnel syndrome. He did not address how the
carpal tunnel syndrome related to her federal employment. The nerve conduction study also
does not provide any statement of causal relation. In an attending physician’s report dated
September 9, 2008, an unknown physician checked a box “yes” indicating a link between
appellant’s carpal tunnel syndrome and her federal employment. The signature portion of the
form was not signed. The Board has held that an opinion on causal relationship which consists
only of a physician checking “yes” on a medical form report without further explanation or
rationale is of diminished probative value.10 Furthermore, the Board has held that reports that
are unsigned or that bear illegible signatures cannot be considered probative medical evidence
because they lack proper identification.11 Accordingly, appellant has not established that her

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

Alberta S. Williamson, 47 ECAB 569 (1996); see also P.T., Docket No. 12-855 (issued October 23, 2012).

11

Thomas L. Agee, 56 ECAB 465 (2005); Richards F. Williams, 55 ECAB 343 (2004).

3

carpal tunnel syndrome was causally related to her federal employment. OWCP properly denied
the claim.
Appellant submitted new evidence after the September 18, 2012 decision. The Board,
however, lacks jurisdiction to review such evidence for the first time on appeal.12 Appellant may
submit new evidence or argument as part of a formal written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained carpal tunnel
syndrome causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 18, 2012 is affirmed.
Issued: May 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

20 C.F.R. § 501.2(c)(1).

4

